BAUM, Chief Judge
(concurring).
I concur with the action taken today, but if Appellant were to move for reconsideration waiving the confinement limitation in the pretrial agreement and requesting that we consider commuting the bad-conduct discharge to additional confinement to afford him the possibility of retirement rather than discharge, I would be open to entertaining that motion.
I also agree with Judge Felieetti’s treatment of the assignment relating to the military judge’s failure to explain the pretrial agreement provisions as required. I feel compelled to say something more about the military judge’s failure in this regard, however. It has clearly been the law for many years that a judge is obligated to explain the provisions of a pretrial agreement to the accused before accepting the pleas of guilty. R.C.M. 910(f); United States v. Green, 1 M.J. 453, 456 (C.M.A.1976); United States v. Libecap, 57 M.J. 611, 617 (C.G.Ct.Crim.App.2002). The judge is tasked with ensuring that the accused’s understanding is the same as that of the judge. It is impossible to satisfy this requirement if the judge, as in this case, does not provide her interpretation of the plea bargain’s provisions. I find it particularly egregious to totally ignore the clauses providing for actions the Convening Authority could take if the accused commits subsequent misconduct. Nevertheless, given the facts of this case, the judge’s error in this regard did not result in harm to Appellant, so I join in finding the error here to be harmless, and not such that the voluntariness of the plea was affected. Trial judges are cautioned that different facts, as discussed in United States v. Bulla, 58 M.J. 715, 718, n. 3 (C.G.Ct.Crim.App.2003), and in the concurring opinion, 58 M.J. at 723-724, could bring different results.